Citation Nr: 0427889	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  00-19 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date, prior to April 7, 1998, 
for a 30 percent evaluation for right thigh fragment wounds.  

2.  Entitlement to an effective date, prior to April 7, 1998, 
for a 20 percent evaluation for residuals of a right lower 
leg fragment wound.

3.  Entitlement to an effective date, prior to April 7, 1997, 
for a 20 percent evaluation for right foot fragment wound 
residuals with metatarsal fractures.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from April 1967 to April 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In June 
2001, the Board denied an effective date, prior to April 7, 
1998, for the assignment of a 30 percent evaluation for right 
thigh fragment wounds and an effective, date prior to April 
7, 1998, for assignment of a 20 percent evaluation for right 
lower leg fragment wound residuals.  An effective date of 
April 7, 1997 for a 20 percent evaluation for right foot 
fragment wound residuals with metatarsal fractures was 
granted.  

In June 2004, the Board remanded the matters to the agency of 
original jurisdiction (AOJ) for additional development.  

The appellant was afforded a hearing before a hearing officer 
at the RO in August 1999.  A transcript of the hearing has 
been associated with the claims folder.  




FINDINGS OF FACT

1.  The appellant was notified of the reductions in the 
disability evaluations in the October 1970 rating decision 
and in the January 1971 rating decision; he did not appeal.  
The October 1970 and January 1971 rating decisions are final.  

2.  The January 1971 rating decision shows the AOJ considered 
a December 1970 letter from the appellant's service 
department physician.  

3.  There were no claims for increased evaluations for his 
service-connected disabilities prior to April 7, 1998.  

4.  The evidence does not show an increase in severity of the 
appellant's right thigh right lower leg, or right foot 
disability for the one-year period prior to April 7, 1998.  


CONCLUSIONS OF LAW

1.  The October 1970 and January 1971 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.304.  

2.  The criteria for an effective date, prior to April 7, 
1998, for the assignment of a 30 percent evaluation for right 
thigh fragment wounds, have not been met.  38 U.S.C.A. § 
5110(a) and (b) (West 2002); 38 C.F.R. §§ 3.114(a), 3.155(a), 
3.157, 3.400 (2003).

3.  The criteria for an effective, prior to April 7, 1998, 
for the assignment of a 20 percent evaluation for right lower 
leg fragment wound residuals have not been met.  38 U.S.C.A. 
§ 5110(a) and (b) (West 2002); 38 C.F.R. §§ 3.114(a), 
3.155(a), 3.157, 3.400 (2003).

4.  The criteria for an effective, prior to April 7, 1997, 
for the assignment of a 20 percent evaluation for right foot 
fragment wound residuals with metatarsal fractures have not 
been met.  38 U.S.C.A. § 5110(a) and (b) (West 2002); 38 
C.F.R. §§ 3.114(a), 3.155(a), 3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A May 1969 rating decision granted service connection for a 
variety of disabilities, including multiple gunshot wounds of 
the right thigh, multiple gunshot wounds of the right calf, 
and residuals of gunshot wounds with fractures of the 4th and 
5th metatarsals of his right foot.  He was assigned a 100 
percent evaluation under 38 C.F.R. § 4.28, effective in April 
1969.  

An October 1970 rating decision proposed to reduce the 
appellant's combined evaluation to 70 percent.  The decision 
proposed a 10 percent evaluation for residuals of a through 
and through shell fragment wound of the right thigh, with 
muscle loss; a 10 percent evaluation for residuals of a shell 
fragment wound of the right lower leg, with skin graft, 
tender; and a 10 percent evaluation for residuals of a shell 
fragment wound of the right foot, with fractures at the 4th 
and 5th metatarsals.  The effective date for each of the 
assigned disability evaluations was in January 1971.  

In a December 1970 VA Form 21-6763, the AOJ informed the 
appellant of the proposed reduced evaluations.  The 
correspondence informed him that he could submit additional 
evidence tending to show that higher evaluations were 
warranted.  He was informed that if no such evidence was 
received within 60 days, it would be necessary for his 
disabilities to be evaluated as indicated.  He was also 
informed that if he had no further evidence, but believed the 
proposed evaluations were incorrect, he could initiate an 
appeal to the Board by filing a notice of disagreement within 
one year of the date of that letter.  He was informed that in 
the absence of a timely appeal, the decision would become 
final.

In December 1970, a statement was received from a service 
department physician.  The physician noted well-healed scars 
of the right leg with a mature spit-thickness skin graft, 
posteriorly.  

In a January 1971 rating decision, the AOJ noted that the 
December 1970 letter from the service department physician 
did not show an increase in the appellant's service-connected 
disabilities.  The appellant was advised of the decision by 
letter dated in January 1971.  

A December 1993 VA outpatient treatment record notes 
complaint of right foot pain and a history of shrapnel wounds 
to the right leg during service.  The diagnosis was fibrous 
growth on the right foot.  

In a January 1998 statement in support of the claim, the 
appellant stated that he was seeking service connection for 
post-traumatic stress disorder (PTSD).  In an accompanying 
questionnaire, he said that it was very painful for him to 
get out of bed at night and hobble to the bathroom.  He 
stated that he could not work the buttons on his shirt, and 
was coming to grips with the fact that he might need a nurse 
to take care of him in a few years.  He referenced wounds of 
his hand and ears.  

In a March 1998 VA social and industrial survey report, the 
examiner noted the appellant was service connected for 
gunshot wounds.  The report notes the appellant's reported 
history of having been shot in the leg during service.  

In correspondence received in April 1998, the appellant 
related that he was seeking an increased evaluation for his 
service-connected disabilities.  He referenced symptoms of 
his right leg, right thigh, and right foot.

The appellant underwent a VA examination in May 1998.  Based 
on the findings of the examination, the AOJ increased the 
evaluations for the appellant's disabilities of the right 
thigh, lower leg and foot.

A private examination report, received in September 1999, 
notes that on examination in February 1997, the appellant 
complained of numbness of the toes and throbbing of the 
little toe, somewhat constant.  Increased pain with weight 
bearing was noted.  X-ray examination of the foot was noted 
to show degenerative changes and spur formation.  The 
examiner stated that the appellant's problem was 
predominantly based on the fact that he was flattening out 
his foot and hyperpronating, which was increasing pressure 
over the fifth metatarsal head causing pain and callus 
formation.  The report notes that the spur and degeneration 
may have been related to prolonged weight bearing in that 
manner.  

In association with a substantive appeal, VA Form 9, received 
in August 2000, the appellant set forth various arguments 
supporting entitlement to earlier effective dates for the 
disabilities of the right thigh, lower leg, and foot.  First, 
the appellant contended that the January 1998 PTSD 
Questionnaire constituted a claim for increased evaluations, 
and thus, the effective date for the increased evaluations 
should be January 1998.  Next, he asserted that the February 
1997 private medical report constituted evidence that his 
disabilities had increased in severity as of that date, and 
thus, under 38 C.F.R. § 3.400(o)(2), the effective dates 
should be in February 1997.  Another contention was that 
since 38 C.F.R. § 4.56 was liberalized effective July 3, 
1997, within the one year period prior to the appellant's 
April 1998 claim for increased evaluations, the effective 
date should be July 3, 1997, under 38 C.F.R. § 3.114.  
Lastly, the appellant claimed that in 1970, when the AOJ 
reduced the 100 percent disability evaluation to 70 percent, 
he was not notified of the reductions or that that he had a 
right to a hearing, and as a result, the 1970 rating 
reduction never became final.  

In correspondence received in July 2004, the appellant's 
representative stated that the appellant did not received 
notification of the proposed reduction to his right lower leg 
disability.  He essentially asserted that the October 1970 
rating decision was not final.  



VCAA

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the 
September 1998 and August 2001 rating decisions of the 
reasons and bases for the decisions.  He was further notified 
of this information in the August 2000 statement of the case.  
The Board concludes that the discussions in the September 
1998 rating decision and in the statement of the case, which 
were sent to the appellant, informed him of the information 
and evidence needed to substantiate the claims.  By letter 
dated in July 2004, he was advised of the evidence he needed 
to submit to substantiate his claims, VA's duty to notify him 
about his claims, VA's duty to assist in obtaining evidence 
for his claims, what the evidence must show to substantiate 
his claims, what information or evidence was needed from him, 
what he could do to help with his claims, and what VA had 
done to help with his claims.  In the June 2004 Board remand 
he was invited to submit additional evidence.  By letter 
dated in August 2004, he was advised of the procedures by 
which to submit additional evidence.  These actions satisfied 
VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claims.  He was afforded a 
hearing.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  In 
correspondence received in June/July 2004, the appellant's 
attorney stated that the appellant had no further evidence in 
support of the claims.  Any additional VCAA additional 
development would be an exercise in futility and a waste of 
limited government resources.  See e.g. Grivois v. Brown, 6 
Vet. App. 136, 139 (1994).

Criteria and Analysis

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110 (b).  The effective date for 
an increase in disability compensation is the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within1 year 
from such date, otherwise, date of receipt of claim.  
38 C.F.R. § 3.400 (o) (2).  In this case, the Board has 
reviewed all of the evidence of record.  See Hazan v Gober, 
10 Vet. App. 511 (1997).  

Initially, the Board notes that in the June 2001 Board 
decision, an effective date of April 7, 1997 was awarded for 
a 20 percent evaluation for right foot fragment wound 
residuals with metatarsal fractures, ostensibly based on 
private medical evidence, received in September 1999.  The 
Board notes that the private medical evidence, received in 
1999, does not constitute an earlier claim.  38 C.F.R. 
§§ 3.155, 3.157(b)(2).  Moreover, while the private evidence 
shows that the appellant's right foot disability was worse in 
February 1997, the appellant's actual claim was received on 
April 7, 1998, more than one year after the February 1997 
evidence reflecting an increase in the right foot disability.  

The decision to grant an evaluation of 20 percent from April 
7, 1997, for right foot fragment wound residuals with 
metatarsal fractures is incomprehensible, in light of the 
fact that the private evidence predated the claim by more 
than one year.  38 U.S.C.A. § 5110 (b)(2) clearly provides 
for an earlier effective date "if" there is evidence of the 
increase within one year of the claim.  The effective date of 
an increased rating would be the date of claim only if, as in 
this case, the claim was not received within the year 
following the increase in disability.  See Harper v Brown, 10 
Vet. App. 125 (1997); VAOPGCREC 12-98.  In this case, the 
private medical evidence shows the right foot disability was 
worse in February 1997, more than one year prior to the April 
1998 claim.  Therefore, 38 U.S.C.A. § 5110 (b) (2) was not a 
proper basis upon which to assign an effective date of April 
7, 1997 for the 20 percent evaluation.  Regardless, the Board 
will not disturb that decision.  The Board notes that review 
of the claims folder reveals no evidence concerning the 
status of the right thigh and lower leg disabilities for one 
year prior to receipt of the claim for an increase on April 
7, 1998.  

In regard to the appellant's contention that an effective 
date prior to April 7, 1997 is warranted for a right foot 
disability based on a revision to 38 C.F.R. § 4.56, the Board 
notes that the effective date of a liberalzing law or VA 
issue may be no earlier than the date of the law or issue.  
38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114(a).  38 C.F.R. 
§ 4.56 was revised effective June 3, 1997.  Such would 
clearly not provide a basis for an effective prior to April 
7, 1997.  

To the extent that the appellant asserts that a January 1998 
PTSD Questionnaire constituted an informal claim for 
increased evaluations for the right thigh and lower leg 
disabilities, the Board notes that review of the 
Questionnaire reveals that references to current physical 
difficulties were offered in connection with how his Vietnam 
experiences continued to affect him mentally, not physically.  
In fact, the appellant specifically referenced disability of 
the hand and ears, not the right leg or foot.  The only 
specific reference to the right leg or foot was in 
association with events in service that led to the injuries.  
None of the documents submitted in January 1998 reflected an 
intent to apply for any VA benefit other than service 
connection for PTSD.  The records are silent as to the issue 
of entitlement to an increased evaluation for any of the 
service-connected disabilities at that time.  The PTSD 
Questionnaire and attached statement were submitted with a VA 
Form 21-4138 explicitly indicating that the appellant was 
seeking service connection for PTSD.  Therefore, the Board 
finds that the January 1998 PTSD Questionnaire does not 
constitute an informal claim, or a claim, for increased 
evaluations for the right thigh and lower leg disabilities.  
38 C.F.R. §§ 3.155, 3.157.

In regard to the appellant's assertion that the reduced 
evaluations of the service-connected disabilities in the 
October 1970 rating decision never became final because he 
was not advised of his right to a hearing and/or a right to 
appeal, the Board notes that reductions in disability 
compensation are generally accomplished pursuant to 38 C.F.R. 
§ 3.105(e).  Review of the rating decision and notice 
information in question reveals he was informed of the right 
to submit additional evidence as required by VA regulation in 
effect at that time.  38 C.F.R. § 3.105(e) (1970).  The 
appellant was also notified of his rights to appeal the 
determination, which he did not do.  The notice was sent to 
the appellant's correct address and there is no evidence that 
the he did not receive it, such as its return as 
undeliverable by the U.S. Postal Service.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by VA)).  

The Board notes that the appellant has conceded that he was 
notified of his right to appeal and of the January 1971 
rating decision.  Appellant's Brief at 8 & 2, respectively 
(October 2002).  Thus, the Board finds he was notified of the 
proposed percentage reductions in the October 1970 rating 
decision and in January 1971.  Regardless, failure to notify 
the claimant of the right to seek appellate review or of the 
time limits applicable to file a notice of disagreement did 
not extend the applicable period for taking action under the 
regulations, which were in effect.  See 38 C.F.R. § 19.110 
(1970).  The Court has been presented with this regulation 
and has not declared the regulation retroactively invalid.  
Therefore, the Board remains bound by the regulation.  38 
C.F.R. § 19.1 (1970); Parham v. West, 13 Vet. App. 59 (1999).  
Accordingly, the evaluations proposed in the October 1970 
rating decision are final.  See 38 U.S.C.A. § 7105(b)(1) and 
(c).  

To the extent that the appellant contends that the December 
1970 letter from his physician constituted a notice of 
disagreement, the Board notes that the filing of additional 
evidence after notice of an adverse determination does not 
extend the time limit for initiating or completing an appeal.  
38 C.F.R. § 20.304.  The January 1971 rating decision shows 
that the AOJ considered the December 1970 record from a 
service department physician.  The AOJ specifically noted 
that the report did not show an increase in the service-
connected disabilities.  There are no documents in the file 
within one year of either the October 1970 or January 1971 
rating decision that would constitute a notice of 
disagreement.  The December 1970 letter was not from one 
authorized to enter a notice of disagreement.  38 C.F.R. 
§ 19.111 (1970).  Further, the document was not a 
communication reflecting dissatisfaction or disagreement with 
the decision.  38 C.F.R. § 19.113 (1970).

To the extent that the appellant raises constitutional 
issues, the United States Supreme Court has held that 
constitutional questions are not within the Board's 
jurisdiction.  Johnson v. Robison, 415 U.S. 361. 

A preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal denied.  


ORDER

An effective date, prior to April 7, 1998, for a 30 percent 
evaluation for right thigh fragment wounds, is denied.  

An effective date, prior to April 7, 1998, for a 20 percent 
evaluation for residuals of a right lower leg fragment wound, 
is denied.  

An effective date, prior to April 7, 1997, for a 20 percent 
evaluation for right foot fragment wound residuals with 
metatarsal fractures is denied.




____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



